Citation Nr: 1107323	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral blurry vision, 
with right eye cataract.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1964.

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a January 2006 decision by the Denver, Colorado 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In February 2008, in pertinent part, the Board 
remanded the issue of entitlement to service connection for 
bilateral blurry vision with right eye cataract for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's current bilateral blurry vision, attributable to 
cataracts, was caused by any incident of service.


CONCLUSION OF LAW

Service connection for bilateral blurry vision with right eye 
cataract is not established.  38 U.S.C.A. §§ 1110, 1131 (West 
2001); 38 C.F.R. §§ 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in February 2005, April 
2005, June 2005, and August 2007 letters and the claim was 
readjudicated in an October 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained a medical opinion as to the etiology of 
the eye disorder, and afforded the appellant the opportunity to 
give testimony before the Board although he declined to do so.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation. In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990).

The Veteran contends that he has bilateral blurry vision as a 
result of his period of active duty.  Specifically, he contends 
that his eyes were injured in the explosion of a generator in 
1962 and/or due to exposure to electromagnetic energy while 
working with communications equipment.  The service treatment 
records include the September 1961 enlistment examination which 
noted normal eyes examination and 20/20 vision in both eyes.  
There are no references to a generator explosion in the service 
treatment records.  The only reference to eye complaints is in 
June 1962 when the Veteran reported seeing spots before his eyes 
after physical training.  He also reported feeling light-headed 
and weak.  Examination noted the eyes were okay.  The impression 
was probable physiological syncope.  The June 1964 service 
separation examination noted normal eyes and 20/20 vision 
bilaterally.  On the report of medical history completed by the 
Veteran at the time of the examination, he denied eye trouble.

The first documented eye complaint in the postservice medical 
record comes in December 2004, when the Veteran reported 
increased blurry vision in the right eye for the past 11 months.  
He also reported a history of bilateral eye damage in a generator 
explosion in 1962, with problems with blurry vision ever since.  
In February 2005, the Veteran again reported a history of eye 
injury in 1962 with continuing vision problems.  He stated that 
over the years he would take a few aspirin before his driver's 
vision test and would get "20/20 vision."  

A December 2005 VA ophthalmology note included the Veteran's 
reported history of explosion in the early 1960s "with vision 
loss?"  Examination showed a white cataract of the right eye.  
The impression included "? some component of trauma."

The Veteran submitted a statement dated in March 2006 from 
C.N.B., M.D., a neuro-radiologist, who provided an opinion that 
the Veteran's blurry vision was due to bilateral cataracts which 
are "likely due to his exposure to high uncontrolled levels of 
electromagnetic energy for the following reasons:

1.  He entered fit for duty.

2.  He was likely exposed to high levels of electromagnetic 
energy while in service as he operated and worked around 
high energy communications equipment and antennas which are 
known to produce high levels of electromagnetic radiation.

3.  High level of electromagnetic radiation is known to 
cause cataracts.  In fact, according to Electromagnetic 
Energy Association (EEA) '...The lens of the eye is 
particularly sensitive to intense heat, and exposure to 
high levels of microwaves can cause cataracts....'

4.  His record does not contain a more likely etiology as 
he developed his bilateral cataracts at a relatively young 
age.

A VA examination was conducted in December 2008 by an 
ophthalmology consultant physician who reviewed the Veteran's 
claims folder in conjunction with the examination.  That 
physician diagnosed cataract left eye and aphakic right eye.  He 
stated that cataracts are the cause of the Veteran's blurred 
vision and "they are not related to his head injury in 1962 
because traumatic cataracts manifest themselves within the first 
few years after the injury; his cataract in the left eye is mild 
and typical of his age...although a private Dr. noted cataracts in 
2006 and thought they were related to electromagnetic energy, I 
would attribute these cataracts to age."

The same VA physician examined the Veteran again in April 2010.  
The Veteran stated that he did not see an ophthalmologist or 
optometrist for at least 40 years after his 1962 injury.  He had 
undergone right eye cataract surgery in 2006 and was scheduled to 
have cataract surgery on the left eye the following week.  The 
examiner noted that the Veteran's right eye cataract, which had 
been removed, and his left eye cataract, were not related to 
proximity to an explosion or exposure to electromagnetic energy 
during service.  He noted again that traumatic cataracts occur 
within a few weeks or months after injury and the Veteran did not 
require cataract surgery for more than 40 years following his 
claimed injury, and that they did not cause enough vision problem 
to require an examination during those 40 years.  The examiner 
also stated that electromagnetic energy exposure does not cause 
cataracts except in exceptional circumstances, and in those cases 
the cataract would also occur in the first few weeks after the 
exposure.  Further, the examiner stated that the Veteran's brief 
episodes of spots in front of his eyes were related to changes in 
circulation and not directly to his eyes; that his decreased 
vision in the right eye was related to a small residual 
refractive error after cataract surgery; and that his left eye 
decreased vision was related to his cataract which was scheduled 
to be removed.  He noted that the Veteran's vision was sufficient 
to pass a driver's test and that he could read normal print.

To the extent that the December 2005 VA ophthalmology note 
attributed the Veteran's eye problems to "? some component of 
trauma," the Board finds that statement speculative and without 
any indication as to what evidence the physician relied up in 
formulating that opinion.  Medical evidence that is speculative, 
general or inconclusive in nature cannot be used to support a 
claim.  Obert v. Brown, 5 Vet. App. 30 (1993). 

The private medical opinion that attributes the Veteran's current 
cataracts to an inservice cause was prepared by a physician who 
was not an ophthalmologist or a specialist in eye disorders.  The 
Board cannot reject an opinion of a health care provider merely 
because of the level of his or her training.  See Goss v. Brown, 
9 Vet. App. 109 (1996); Black v. Brown, 10 Vet. App. 297 (1997).  
The private opinion also states that the Veteran's record does 
not include a more likely etiology for his cataracts than 
exposure to electromagnetic energy.  However, the subsequent VA 
examination reports, provided by an ophthalmologist, do provide 
opinions that include a more likely etiology.

Guiding factors in evaluating the probity of a medical opinion 
are whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles and 
methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Most of the 
probative value of a medical opinion lies in its reasoning.  Id. 
at 304.

In contrast to the private physician's opinion, the VA 
ophthalmologist who examined the Veteran in December 2008 and 
April 2010, reviewed the Veteran's complete claims file, 
including the service treatment records and post-service 
treatment records, prior to offering his opinion that the 
Veteran's current cataracts were related to age and not to injury 
or exposure to electromagnetic energy during active service.  He 
pointed out that cataracts from these causes would have shown up 
within months rather than the 40 years it took for the Veteran to 
seek treatment for cataracts.  This opinion included a detailed 
and well-reasoned rationale for why the current disability was 
likely not related to an inservice cause.

Greater weight may be placed on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professional, and whether or not and to 
what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Accordingly, the Board finds the VA examiner's opinion more 
probative on the issue of whether the Veteran's current eye 
pathology is related to active service.

With regard to continuity of symptomatology, the Board notes the 
Veteran has reported that he experienced blurry vision since 
service.  The Board finds, however, that this testimony is 
outweighed by the objective evidence of record.  No eye problem 
was noted at the time of the Veteran's discharge examination and 
the Veteran specifically denied eye trouble at that time.  By his 
own account, he did not seek eye treatment for 40 years following 
service; clearly, someone experiencing ongoing blurry vision for 
that length of time would be expected to seek appropriate 
treatment.  

As a lay person, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The record 
does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would qualify 
him to provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

In the absence of a medical nexus between the Veteran's current 
bilateral eye pathology and any incident of service, the Board 
finds that service connection for bilateral blurry vision with 
cataract is not warranted.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit-of- the- doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App at 55-57.


ORDER

Service connection for bilateral blurry vision, with right eye 
cataract is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


